  Case 2:20-mj-15129-ESK Document 1 Filed 03/12/20 Page 1 of 4 PageID: 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                    :     Hon. Edward S. Kiel

                                                  Mag. No. 20-15129
           v.
                                                  Criminal Complaint

MADS MOLGAARD



       I, Special Agent Joseph Shapiro, being duly sworn, state that the following
is true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

     I further state that I am a Special Agent with the United States Department
of Homeland Security, and that this complaint is based on the following facts:

                             SEE ATTACHMENT B

continued on the attached pages and made a part hereof.



                         Sped   Agent, Joseph Shapiro
                         United States Department of Homeland Security

Sworn to before me and subscribed in my presence,


March 12, 2020                       at           Essex County, New Jersey
Date                                              County and State

HoNoBLE EDwARD S. KIEL
UNITED STATES MAGISTIATE JUDGE                    Signature of Judicial Officer
  Case 2:20-mj-15129-ESK Document 1 Filed 03/12/20 Page 2 of 4 PageID: 2




                               ATTACHMENT A

                                 COUNT ONE
                      (Conspiracy to Commit Bank Fraud)

      From at least as early as in or around February 2020 through at least on
or about March 10, 2020, in the District of New Jersey and elsewhere, the
defendant,
                              MADS MOLGAARD,

knowingly and intentionally conspired and agreed with others to commit bank
fraud, specifically to execute and attempt to execute a scheme and artifice to
defraud a financial institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, and to open deposit accounts at such
financial institution, by means of material false or fraudulent pretenses,
representations, or promises, with the intent to deceive such financial
institution, contrary to Title 18, United States Code, Section 1344.

      In violation of Title 18, United States Code, Section 1349.
  Case 2:20-mj-15129-ESK Document 1 Filed 03/12/20 Page 3 of 4 PageID: 3




                               ATTACHMENT B

       My name is Joseph Shapiro and I am a Special Agent employed by the
Department of Homeland Security (DHS), Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI). I am currently
assigned to the Newark Airport Response Group. I have training and experience
in conducting criminal investigations for violations of federal and state laws
including, but not limited to alien smuggling, document/benefit fraud, narcotics
smuggling, child exploitation, weapons trafficking, complex financial
investigations and organized criminal activity. Prior to becoming a Special Agent
with HSI, I was employed as a Special Agent with the United States Secret Service
(USS$). I also previously served in the United States Coast Guard (USCG) from
2006 to 2014, serving as a Maritime Enforcement Specialist trained to enforce
federal laws pertaining to migrant and drug interdiction.

                                Probable Cause

       1.   Between in or around February 2020 and on or about March 10,
2020, defendant Mads Molgaard (“MOLGAARD”) conspired with several
unidentified individuals (“Uls”) located in Kenya to execute a scheme in which
the conspirators, including MOLGAARD, opened bank accounts in the United
States by using forged passport documents in order to launder money on behalf
of the Uls.

      2.    On or about March 10, 2020, law enforcement detained
MOLGAARD, who was subject to an arrest warrant in California, attempting to
board a flight at Newark Liberty International Airport in Newark, New Jersey.
Law enforcement conducted a lawful search of MOLGAARD’s possessions, and
discovered multiple forged passports.

       3.    For example, law enforcement recovered a doctored United Kingdom
passport (the “PASSPORT”) containing MOLGAARD’s picture and another
individual’s name and which, according to customs records, belonged to a citizen
of the United Kingdom and not MOLGAARD.

       4.    After the airport search, and after being advised of his Miranda
rights, MOLGAARD admitted to law enforcement that he had used the
PASSPORT to unlawfully open bank accounts (the “FRAUDULENT ACCOUNTS”)
at three banks (the “DEFRAUDED BANKS”). The DEFRAUDED BANKS are
financial institutions, the deposits of which are insured by the Federal Deposit
Insurance Corporation. After obtaining this information from MOLDAARD, law
enforcement confirmed the existence of the FRADULENT ACCOUNTS at the
DEFRAUDED BANKS, which were, in fact, opened under the name on the
PASSPORT.
  Case 2:20-mj-15129-ESK Document 1 Filed 03/12/20 Page 4 of 4 PageID: 4




       5.    Based on its investigation to date, law enforcement has also
discovered that the Uls sent the PASSPORT and several checks to MOLGAARD
in New Jersey. MOLGAARD retrieved those items in New Jersey, travelled to
Philadelphia, and opened the FRAUDULENT ACCOUNTS. Then, MOLGAARD
deposited the UI’s checks into those accounts and transferred those funds into
shell companies that MOLGAARD had established in New Jersey. Based on this
and my training and experience, the Uls and MOLGAARD opened the
FRAUDULENT ACCOUNTS and executed these structured transactions in order
to conceal the source of the Uls funds.
